Upon consideration of the memorandum of the Attorney General of the United States, filed at the request of the Court embodied in the order of October 25, 1937, and in view of the Act of August 24, 1937, c. 754, 50 Stat. 751, the Court hereby certifies to the Attorney General of the United States that the constitutionality of a compact, affecting the public interest, between the States of Colorado and New Mexico of November 27, 1922, approved by Congress on January 29, 1925, is drawn in question in this cause.